Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the application filed on 07/12/2022.
Claims 1-22 are pending.

Claim Objections
Claims 1, 8 and 15 objected to because of the following informalities:
Regarding claim 1, the examiner recommends amending the limitation “responsive to an instruction from the user device, importing the previously generated entity model into the new entity model, the importing including importing a run-time version of the previously generated entity model, a design-time application programming interface (API) of the previously generated entity model” to avoid lack of antecedent basis issue.  
Similar objection for independent claims 8 and 15 for having similar limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6, 13 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With respect to the amendment, the limitation "wherein the design-time translation information is for translating the previously generated entity model into a database design" does not appear to be supported in [0129]-[0130]. At most the specification supports the entity model created can be translated into a physical database design through software tools and not the design-time translation information.
Claims 13 and 20 are similarly rejected for having similar limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 8, 13, 15, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertilsson et al. (US 2016/0077810 A1) in view of Mathias et al. (US 2017/0177310 A1) and further in view of Bregler et al. (US 2017/0147311 A1) and further in view of Thornley et al. (US 2015/0154277 A1).

Regarding claim 1, Bertilsson et al. discloses
An entity modeling system, comprising: 
a processor (Bertilsson et al. [0059]-[0060])
a non-transitory computer readable medium (Bertilsson et al. [0059]-[0060]); and 
stored instructions embodied on the non-transitory computer readable medium and translatable by the processor to perform (Bertilsson et al. [0054]):
responsive to an instruction from a user device, creating, as a placeholder, a new entity model within an application development project in an application development environment provided by an application development platform on which the entity modeling system is run (Bertilsson et al. discloses the untitled application illustrated Fig. 8 illustrates the placeholder for the new entity model in response to a user creating a new model and/or application within GUI of an application development platform), the application development platform comprising elements that define the entity modelinq system, the elements comprising entity building blocks (Bertilsson et al. [0042] and [0045] discloses modifying an application data structure for modeling physical systems where each modeling operation within Multiphysics model data structure is linked to a widget, widget collection, a form, and/or form collection. Where the linkage between the modeling operation with a widget, widget collection, a form, and/or form collection creates an entity building block. Further Bertlisson et al. Fig. 4-8 illustrate an application development platform for linking the modeling operations with forms); 
determining a previously generated entity model available for reuse, the previously generated entity model representing a first process application for a first problem domain and containing entities that represent application components of the first process application (Bertilsson et al. [0053] discloses modifying an application data structure and an application model data structure which includes a Multiphysics model data structure being an embedded model. [0149] discloses that application data structure may include at least one embedded model 500c. Therefore, multiple embedded models may be available each containing linked forms, widgets, events with parameters, variables, operations and settings. Where the application is for a first problem domain and each embedded model within it is analogous to the entities), wherein each respective entity of the entities is composed from a set of entity building blocks, ([0042] and [0045] the embedded Multiphysics model data structure containing operations and commands which are linked to a widget, widget collection, a form, and/or form collection. Where the linkage between the modeling operation with a widget, widget collection, a form, and/or form collection creates an entity building block. Therefore, each embedded model contains sets of entity building blocks within the respective application being created as illustrated in Fig. 20) the set of entity building blocks including an entity building block that define a characteristic for the respective entity ([0111] discloses the linkage between command sequence in an embedded Multiphysics model with a widget. Where command 302 is linked to button widget and added to a form as illustrated in Fig. 6 therefore, giving a characteristic of being clickable for the entity building block), each of the set of entity building blocks having an element type of the entity modeling system ([0149] discloses an application may contain multiple embedded models where each embedded model contains a set of entity building blocks as explained above. Further the embedded model correspond to different embedded Multiphysics models [0109] therefore, having an element type of that specific Multiphysics model) and comprising code instantiated from a class to implement settings that can be added to the respective entity ([0042] discloses instantiation of an application data structure which contains the set of entity building blocks ); 
responsive to an instruction from the user device, importing the previously generated entity model into the new entity model (Bertilsson et al. Fig. 22 illustrates a user selecting an application which selects the application model data structure at steps 1400a and 1400b. [0160]-[0162] discloses a user selecting an application for allowing editing the settings of the application model), and
responsive to an instruction from the user device, making a change to at least one of the settings for the set of entity building blocks, wherein the change to the at least one of the settings customizes the new entity model (Bertilsson et al. Fig. 22 step 1600a discloses editing the application model settings. [0160]-[0163] discloses the user editing the settings from the default settings in order to allow the application to be interpreted with the new settings) such that the previously generated entity model is reused and the new entity model thus customized from the previously generated entity model represents second process application for a second problem domain ([0162]-[0163] allows the interpreting of the Multiphysics modeling system with the edited settings and modifications to the application data structure to generate simulation results for the model as illustrated in Fig. 23).
Bertilsson et al. lacks explicitly
wherein the entities are linked with each other by relationships that specify dependencies and requirements between the entities, the previously generated entity model having an associated entity model contract that includes design-time translation information and that specifies the dependencies and the requirements of the relationships between the entities in the first problem domain,
the importing including importing a run-time version of the previously generated entity model, a design-time application programming interface (API) of the previously generated entity mode, and the settings for the set of entity building blocks of the previously generated entity model
Mathias et al. teaches
wherein the entities are linked with each other by relationships that specify dependencies and requirements between the entities, the previously generated entity model having an associated entity model contract that specifies the dependencies and the requirements of the relationships between the entities in the first problem domain (Mathias et al. [0110] teaches re-usable software components associated with annotations including one or more properties, requirements, or dependencies. [0113] teaches importing the software component with the associated annotation in order to fulfill the requirements of the dependencies with the annotation of each re-usable component),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bertilsson et al. to incorporate the teachings of Mathias et al. to “wherein the entities are linked with each other by relationships that specify dependencies and requirements between the entities, the previously generated entity model having an associated entity model contract that specifies the dependencies and the requirements of the relationships between the entities in the first problem domain” in order to efficiently allow compliance between the software components and prevent the system from halting.
Bregler et al. teaches
the previously generated entity model having an associated entity model contract that includes design-time translation information (Bregler et al. [0084] teaches deployment of container 626 which can be design-time container including design-time artifacts, data dependencies and/or build plugin metadata.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bertilsson et al. in view of Mathias et al. incorporate the teachings of Bergler et al. to “the previously generated entity model having an associated entity model contract that includes design-time translation information” in order to efficiently allow compliance between the software components and prevent the system from halts and errors.
Thornley et al. teaches
the importing including importing a run-time version of the previously generated entity model, a design-time application programming interface (API) of the previously generated entity mode, and the settings for the set of entity building blocks of the previously generated entity model (Thornley et al. [0033]-[0034] teaches importing applications which include application’s runtime data 360 and application’s static data 370 as illustrated in Fig. 3B. The static data including API imports, registry settings, configuration settings, etc. Where Thornley et al. is teaching the concept of importing an application which would be similar to the entity model, APIs, and settings of previous applications which is being used to cure the combination in which Bertilsson et al. disclosed the entity models and entity building blocks)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Bertilsson et al. in view of Mathias et al. and further in view of Bergler et al. to incorporate the teachings of Thornley et al. to “wherein the entities are linked with each other by relationships that specify dependencies and requirements between the entities, the previously generated entity model having an associated entity model contract that specifies the dependencies and the requirements of the relationships between the entities in the first problem domain” in order to efficiently allow compliance and a complete application import to prevent the system from halts and errors.

Regarding claim 6, The entity modeling system of claim 1, 
Bergler et al. further teaches
wherein the design-time translation information is for translating the previously generated entity model into a database design (Bergler et al. [0039] teaches design-time build plugin to generate/create/modify various objects for database processing and persistence).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Bergler et al. to “wherein the design-time translation information is for translating the previously generated entity model into a database design” in order to efficiently improve the quality and consistency of the data which in turn eases developer understanding and development of the application (Govindugari et al. [0132]).

Regarding claim 8, it’s directed to a method having similar limitations cited in claim 1. Thus claim 8 is also rejected under the same rationale as cited in the rejection of claim 1 above. 

Regarding claim 13, it’s directed to a method having similar limitations cited in claim 6. Thus claim 13 is also rejected under the same rationale as cited in the rejection of claim 6 above. 

Regarding claim 15, it’s directed to a computer program product having similar limitations cited in claim 1. Thus claim 15 is also rejected under the same rationale as cited in the rejection of claim 1 above. 

Regarding claim 20, it’s directed to a computer program product having similar limitations cited in claim 6. Thus claim 20 is also rejected under the same rationale as cited in the rejection of claim 6 above. 

Regarding claim 21, Bertilsson et al. further discloses
The entity modeling system of claim 1, wherein the entity building blocks further include an entity building block that specifies how users interact with the entity (Bertilsson et al. [0042] and [0045] the embedded Multiphysics model data structure containing operations and commands which are linked to a widget, widget collection, a form, and/or form collection. Where the linkage between the modeling operation with a widget, widget collection, a form, and/or form collection creates an entity building block. [0111] discloses the linkage between command sequence in an embedded Multiphysics model with a widget. Where command 302 is linked to button widget and added to a form as illustrated in Fig. 6 therefore, specifying the user to click within the form)

Regarding claim 22, Bertilsson et al. further discloses
 The entity modeling system of claim 1, wherein the entity building blocks further include an entity building block that provides a specific functionality for the entity (Bertilsson et al. [0042] and [0045] the embedded Multiphysics model data structure containing operations and commands which are linked to a widget, widget collection, a form, and/or form collection. Where the linkage between the modeling operation with a widget, widget collection, a form, and/or form collection creates an entity building block. [0111] discloses the linkage between command sequence in an embedded Multiphysics model with a widget. Where command 302 is linked to button widget and added to a form as illustrated in Fig. 6. Based on the operation or command linked to a widget, widget collection, a form, and/or form collection, the specific functionality of the entity is included)

Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertilsson et al. (US 2016/0077810 A1) in view of Mathias et al. (US 2017/0177310 A1) and further in view of Bregler et al. (US 2017/0147311 A1) and further in view of Thornley et al. (US 2015/0154277 A1) and further in view of Anonsen et al. (US 2009/0064090 A1).

Regarding claim 2, The entity modeling system of claim 1, 
Bertilsson et al. in view of Mathias et al. combination lack explicitly
wherein the previously generated entity model is part of an application package
Anonsen et al. teaches
wherein the previously generated entity model is part of an application package (Anonsen et al. [0031]: “An application model 615 is persisted in stored files 610 that describe the application model 615. The stored files 610 may include the original application model provided by the ERP system manufacturer and customizations added by customizers. The application model 615 is loaded into an in-memory store 620.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Anonsen et al. to “wherein the previously generated entity model is part of an application package” in order to efficiently allow further customization based on the original model based on a problem domain which further allows for quick customizations.

Regarding claim 9, it’s directed to a method having similar limitations cited in claim 2. Thus claim 9 is also rejected under the same rationale as cited in the rejection of claim 2 above. 

Regarding claim 16, it’s directed to a computer program product having similar limitations cited in claim 2. Thus claim 16 is also rejected under the same rationale as cited in the rejection of claim 2 above. 

Claims 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertilsson et al. (US 2016/0077810 A1) in view of Mathias et al. (US 2017/0177310 A1) and further in view of Bregler et al. (US 2017/0147311 A1) and further in view of Thornley et al. (US 2015/0154277 A1) and further in view of Anonsen et al. (US 2009/0064090 A1) and further in view of Garrard et al. (US 2016/0224909 A1).

Regarding claim 3, The entity modeling system of claim 2,
the combination lacks explicitly
wherein the application package comprises the entity model contract for the previously generated entity model includes information relating to design-time application programming interfaces (APIs)
Garrard et al. teaches
wherein the application package comprises the entity model contract for the previously generated entity model includes information relating to design-time application programming interfaces (APIs) (Garrard et al. [0054]: “The template may include a container 322 of design time information which can vary based on each instance of the container 322, but the associated runtime part (i.e., the modification information 320) can be static. This "package" of design time information depicted in container 322, that when passed to the runtime 308, with the presence of a runtime modification engine 316 result in the final output of 314.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Garrard et al. to “wherein the previously generated entity model includes information relating to design-time application programming interfaces (APIs)” in order to efficiently and correctly produce the final output by using the proper container containing the design time information.

Regarding claim 10, it’s directed to a method having similar limitations cited in claim 3. Thus claim 10 is also rejected under the same rationale as cited in the rejection of claim 3 above. 

Regarding claim 17, it’s directed to a computer program product having similar limitations cited in claim 3. Thus claim 17 is also rejected under the same rationale as cited in the rejection of claim 3 above. 

Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertilsson et al. (US 2016/0077810 A1) in view of Mathias et al. (US 2017/0177310 A1) and further in view of Bregler et al. (US 2017/0147311 A1) and further in view of Thornley et al. (US 2015/0154277 A1) and further in view of Anonsen et al. (US 2009/0064090 A1) and further in view of Garrard et al. (US 2016/0224909 A1) and further in view of Roberts et al. (US 6,560,633 B1).

Regarding claim 4, The entity modeling system of claim 3, 
the combination lacks explicitly
wherein the previously generated entity model includes a run-time version of the previously generated entity model
Roberts et al. teaches
wherein the previously generated entity model includes a run-time version of the previously generated entity model (Roberts et al. [col. 2, lines 41-45]: “Thus, a template is formed and utilized to create a model that can generate the foundation of a web service application. Each template is comprised of a list of features, and a model (referred to as a run time model or RTM).” Where the template would be for a previously generated template).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Roberts et al. to “wherein the previously generated entity model includes a run-time version of the previously generated entity model” in order to efficiently provide the structure, functionality, and behavior of the application of a base or original template and which further allows a developer to focus on the new and customized aspects of the application without spending time on the run-time aspect.

Regarding claim 11, it’s directed to a method having similar limitations cited in claim 4. Thus claim 11 is also rejected under the same rationale as cited in the rejection of claim 4 above. 

Regarding claim 18, it’s directed to a computer program product having similar limitations cited in claim 4. Thus claim 18 is also rejected under the same rationale as cited in the rejection of claim 4 above. 

Claims 5, 7, 12, 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bertilsson et al. (US 2016/0077810 A1) in view of Mathias et al. (US 2017/0177310 A1) and further in view of Bregler et al. (US 2017/0147311 A1) and further in view of Thornley et al. (US 2015/0154277 A1) and further in view of Hahn et al. (US 2015/0026223 A1).

Regarding claim 5, The entity modeling system of claim 1, 
the combination lacks explicitly
wherein the entity model contract includes a property name and an associated data type for every property of the respective entity
Hahn et al. teaches
wherein the entity model contract includes property name and an associated data type for every property of the respective entity (Hahn et al. [0047]: “Referring to FIG. 2B, a screen shot of an example graphic user interface (GUI) for a system administrator to configure data models according to some implementations is shown. The GUI shows a list of entities being modeled on the right panel. The list of data entities include the contract entity model described above. The GUI that allows a system administrator to make changes to data entity. The system administrator may choose a data entity on the left panel and then modify, in the right panel, any field associated with the chosen data entity. When the system administration hits a "save" button (not shown) on any of the field changes or hits the "add new field" button, the server described herein automatically communicates with underlying storage technologies and updates the physical models of the storage devices wherever necessary. In a similar fashion, the system administrator may update, through the example user interface, other aspects of the object relational modeling, including, for example, feature configuration, authentication, and account information.” Fig. 2B illustrates different properties each with a name and property type based on the selected data entity as the contract data entity. Fig. 2B specifically illustrates the FirstName property name selected which shows its data type to be a string).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Hahn et al. to “wherein the entity model contract includes property name and an associated data type for every property of the respective entity” in order to efficiently allow customizations and modifications to the model based on the required specification within a domain.

Regarding claim 7, 
Hahn et al. further teaches
The entity modeling system of claim 1, wherein the entity model contract includes worklists and forms (Hahn et al. [0043-0044]: “Entity Display Guides 4 may refer to configuration information that specifies how entities should be displayed in a user interface for human visualization and inspection. Entity display guides 4 may be a user interface (UI) element. Numerous variations of representations exist. The UI representations may provide directives to controls but may not provide actual hyper-text mark-up language (HTML) rendering code… Additional configuration data elements types may be implemented in accordance with the coding examples above. These additional element types may include DataForm, which models the entity in a columnar form (e.g., 2-4 columns); Search, which models the entity as the entity appears in a search interface; List, which models the entity as the entity appears in a listing format; DashBoard, which models the entity in a reporting view with calculated metrics; PublishedView, which models the entity as it appear to external reporting/visualization tools (e.g., Tableau, MicroStrategy, etc.).” And Table 3).

Regarding claim 12, it’s directed to a method having similar limitations cited in claim 5. Thus claim 12 is also rejected under the same rationale as cited in the rejection of claim 5 above. 

Regarding claim 14, it’s directed to a method having similar limitations cited in claim 7. Thus claim 14 is also rejected under the same rationale as cited in the rejection of claim 7 above. 

Regarding claim 19, it’s directed to a computer program product having similar limitations cited in claim 5. Thus claim 19 is also rejected under the same rationale as cited in the rejection of claim 5 above. 

Response to Arguments
Applicant's arguments filed 07/12/2022 have been fully considered but they are not persuasive. 
Regarding the remark that Mathias fails to disclose "entities that are linked with each by relationships that specify dependencies and requirements between the entities" in which ent the examiner would like to point out that this is a 103 combination rejection in which the primary reference disclosed the entities within different problem domains. Mathias was being relied on to teach the concept of re-using components based on the associated annotation which fulfills requirements and dependencies for the software component being imported [0110] and [0113]. Further, [0041] teaches allowing the selection of one or more software components during development of an application. Therefore, annotations for the selected components would be fulfilled in which the selected components may be an entity over the lifetime of development and software re-use.
Regarding the remark that Mathias does not mention any concept of entity modeling, the examiner would again like to point out that the primary reference disclosed entity modeling and Mathia was just being used to cure the primary reference through teaching annotations of selected re-usable components during application development.
Regarding the remark that Mathias software components and annotations are not in compliance with the broadest reasonable interpretation as reading on “entities that are linked with each other by relationships that specify dependencies and requirements between the entities” as claimed, the examiner would again like to point out that this is a 103 rejection in which the combination of the primary reference and Mathias teach the limitation. 
Regarding the remark that Bertilsson lacks any teaching entity modeling, the examiner respectively disagrees and would like to point to [0005] and [0086] which disclose simulating one or more models of physical systems through different modeling operations and commands. Further, Fig. 3 illustrates selecting Multiphysics model, adding embedded model to application datastructure, creating main window, an option to add input form, option to add command sequence and widget, an option to add an output form and then outputting an application data structure. Therefore, allowing simulation of different physical models through different processes. Where the process of the entity may be created and modified based on the added command sequence + widgets, the adding of input forms and output forms.
Regarding the remark that the modeling of physical systems disclosed by Bertilsson is considered unrelated to modeling entities in which an entity thus modeled represents an application component of a process application for a problem domain, the examiner respectively disagrees since Bertilsson simulates the physical systems based on the different command sequences and widgets required as seen throughout the Figures.
Therefore, the use of Bertilsson in view of Mathias in the rejection is maintained along with additional references to teach the amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noor Alkhateeb whose telephone number is (313)446-4909.  The examiner can normally be reached on Monday – Friday 8:30-5:30 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/NOOR ALKHATEEB/Patent Examiner, Art Unit 2193            


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193